1treet, Suite 1000 Sacramento, CA 95814 Telephone:916-930-2500 Fax:916-930-2501 www.lockelord.com John P. Yung Direct Telephone:916-930-2524 Direct Fax:916-720-0343 jyung@lockelord.com April 28, 2011 Via EDGAR John Reynolds Assistant Director Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C.20549 Re: Sooner Holdings, Inc. Form 8-K Filed February 14, 2011 File No.: 000-18344 Form 10-K/A for Fiscal Year Ended September 30, 2010 File No.: 000-18344 Dear Mr. Reynolds: On behalf of Sooner Holdings, Inc., an Oklahoma corporation (the “Company”), we are providing this letter to confirm our understanding that the Company’s request for additional time to respond to the Staff letter dated March 21, 2011, relating to the above referenced filings (“Staff Letter”), has been granted.The Company has until May 2, 2011 to respond to the Staff Letter. As previously discussed with Erin Wilson, although the Company has madesignificant progress in preparing its response to the Staff Letter, the Company needs additional time to review the response to the Staff Letter, obtain loan documents for the exhibits, translate all of the various exhibits from Chinese to English,convert to EDGAR format all of the various documents, and obtain sign-off from the auditors. If you have any questions regarding this matter, please do not hesitate to contact meat (916) 930-2500. Best regards, /s/ John P. Yung John P. Yung
